Citation Nr: 0430209	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compound comminuted fracture of the middle radius, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right buttock, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, Muscle Group XIII, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIII, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to Muscle Group XXI, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1944 to June 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Initially, the issues in this case included entitlement to an 
increased evaluation for defective hearing.  In a written 
correspondence on a VA Form 21-4138 received at the RO in 
August 2004, the veteran withdrew that issue.  Only an 
appellant, or an appellant's authorized representative, may 
withdraw an appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  See 38 C.F.R. § 20.204(c) (2004).  Therefore, 
as that issue has been properly withdrawn, the Board will not 
address it further.   

In December 2003, the case was remanded to the RO by the 
Board.  The case has been returned to the Board and is ready 
for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law. This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100.  

The veteran seeks increased evaluations for his service-
connected residuals of a compound comminuted fracture of the 
middle radius, currently evaluated as 30 percent disabling; 
an increased evaluation for residuals of a shell fragment 
wound of the right buttock, currently evaluated as 10 percent 
disabling; entitlement to an increased evaluation for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, currently evaluated as 10 percent 
disabling; entitlement to an increased evaluation for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIII, currently evaluated as 10 percent disabling; and 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to Muscle Group XXI, currently evaluated 
as 10 percent disabling.  The Board notes that the most 
recent VA examination for disability evaluation for these 
disabilities was conducted in May 2001.  

Residuals of shell fragment wounds are evaluated on the basis 
of the velocity, trajectory and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
clinical findings.  All such evidence serves to define 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. § 
4.56.  In order to properly evaluate the veteran's claim, all 
records are necessary for review by the examiner to ascertain 
the extent of the initial injury, the track the missile, 
assess muscle and/or joint damage, as well as document the 
treatment and management of infection.

The veteran's shell fragment wound disabilities have been 
rated under Diagnostic Codes 5313, 5317, and 5321.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004). 
The most recent VA examination report is dated in May 2001 
and shows that the claims file was not available for review.  
The veteran's representative has requested in his October 
2004 statement that a more current examination be conducted.  
VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2004).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service- 
connected disabilities at issue here.  
The veteran's claims folder, including 
the pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be performed.  The examiner(s) 
should record a complete history, all 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
these conditions.  The examiner should 
note if there is malunion or nonunion of 
the radius, loss of bone surface or 
deformity.  All motion must be documented 
in degrees.  Functional impairment, and 
any objective signs reflecting such 
impairment should be documented.  As to 
the shell fragment wound residuals, the 
examiner should recognize all of the 
Muscle Groups involved, and specify the 
degree of injury to those muscle groups, 
as well as what functional abilities are 
affected.   Further, the examiner should 
identify the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should indicate whether any scars 
associated with the injuries are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration, as 
well as document the size of all scars in 
square centimeters.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO.  The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury, or scarring in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right 
to submit additional evidence and argument on the matters 
that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




